Citation Nr: 1542932	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-28 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for left upper extremity rhomboid muscle myalgia.  

3.  Entitlement to service connection for a bilateral arm disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2002 to August 2002, from January 2003 to September 2004, and from January 2009 to October 2010, including service in Southwest Asia. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In July 2015, the Veteran requested that the Board advance his case on the docket due to financial hardship caused by his reduction in VA benefits upon his incarceration.  However, the reduction in benefits due to incarceration is fixed by law.  The Board has considered the Veteran's request, and it is denied.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service personnel records confirm that he served in the Southwest Asia Theater of Operations.  He is seeking service connection for a right knee disability, a bilateral arm condition, and left upper extremity rhomboid muscle myalgia.

The Veteran's service treatment records include an April 2004 treatment note and sick slip for left shoulder and back pain, with a diagnosis of rhomboid strain and a notation of no weight lifting for 10 days.  His service treatment records also document a right knee injury in March 2003.  At that time, a knee sleeve was provided, and the Veteran was restricted from physical training for one week.

The Veteran was provided a VA General Medical examination in November 2011.  At that time, no bilateral arm condition was noted.  As to the Veteran's right knee, the examiner stated that the record contained a diagnosis of right knee arthralgia in service in 2003, but opined that current X-rays of the right knee were within normal limits and that the Veteran did not have any subsequent consequences with his right knee.  As to the Veteran's left upper extremity, the examiner noted the diagnosis of myalgia, rhomboid muscle, left side in service from 2004, but concluded that there was no documentation of a shoulder condition after 2004, that it was not a chronic condition, and that current physical examination was normal except for tenderness to that area.  

In the Veteran's October 2013 Form 9, he stated that since the time of the 2011 VA examination, additional MRIs of the right knee had been conducted.  He also reported that he continued to experience discomfort and pain in his left rhomboid region.  He stated that he did not receive treatment for this condition after his deployment because he was told that nothing could be done for it.  He stated that Dr. F. at the Battle Creek VA Medical Center informed him that this bilateral arm condition was likely a rotator cuff issue.  The Veteran stated that he recently completed physical therapy at the Battle Creek VA Medical Center, which helped a little, but that he continued to experience symptoms relating to his shoulders.  The Veteran also mentioned that VA had given him knee braces for both knees and had sent him to an acupuncturist to help with his shoulder issues.

The Veteran's VA treatment records from this period appear to confirm his reports.  See, e.g., June 2013 VA treatment note by Dr. F., diagnosing left rotator cuff syndrome and right knee internal derangement, as well as referencing physical therapy and requesting electro-acupuncture. 

Regarding the diagnosed right knee and left upper extremity conditions, the Veteran has stated that his symptoms have continued to the present time.  Given the Veteran's report of continued symptoms, as well as the subsequent VA treatment records showing treatment relating to these issues, an updated VA examination and medical opinion is needed.   

Additionally, while some of the Veteran's reported symptoms have been attributed to known diagnoses (from active service), it is unclear whether there are additional components to these conditions that constitute a "qualifying chronic disability" resulting either from "[a]n undiagnosed illness" or "[a] medically unexplained chronic multisymptom illness."  See 38 U.S.C.A. § 1117(a); see also 38 C.F.R. § 3.317 (a).  This type of determination is a complex medical question outside the scope of the common knowledge and experience of a non-expert.  See 75 Fed. Reg. 61995, 61996 (Oct. 7, 2010) (If a veteran has an illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, it is solely a medical determination whether that illness qualifies under revised § 3.317(a)(2)(i)(B) as a "medically unexplained chronic multisymptom illness."); VBA Training Letter 10-01.

The Veteran's November 2011 VA General Medical examination did not address the Gulf War protocols set forth in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Such consideration is required in light of the Veteran's documented service in the Southwest Theater of Operations during the Gulf War.  Therefore, the Veteran should be afforded a comprehensive Gulf War VA examination.  

In reaching this conclusion, the Board is cognizant that, at last report, the Veteran was incarcerated.  The Board notes, however, that the United States Court of Appeals for Veterans Claims (Court) has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.  

As such, on remand, the RO should determine whether the Veteran continues to be incarcerated.  Thereafter, the RO must either afford him a formal VA Gulf War examination, or if that is not possible, coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted at the correctional facility at which he is incarcerated to determine whether it is at least as likely as not that his claimed conditions are related to service.  

If the Veteran remains incarcerated and if it is not possible to have him examined at the prison facility, depending on when he is scheduled to be released, in light of Bolton and Wood, the Board concludes that a VA examiner should review the Veteran's updated medical records and provide a clarifying medical opinion, to the extent possible.  

Additionally, since the Veteran's claims have not yet been fully considered under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the RO should provide the Veteran with appropriate notice of the evidence needed to establish service connection pursuant to these provisions.    

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, including any medical treatment he has received from the correctional facility in which he has been located, and take appropriate measures to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Allow the Veteran an appropriate amount of time to respond to this notification, a copy of which should be associated with the claims file.

2.  Invite the Veteran to submit any additional, relevant medical records, to include, but not limited to, any medical treatment records from the correctional facility at which the Veteran has been located.  Provide the Veteran the appropriate authorization forms for release of this medical information.  

3.  After the above development has been completed, if possible, the RO should afford the Veteran a VA Gulf War examination to address his claimed conditions, including a right knee disability, a bilateral arm condition, and a left upper extremity muscle disability. 

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposure experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

If the Veteran remains incarcerated and it is not possible to afford him a VA Gulf War examination, the RO should contact the correctional facility and request that a physician at the correctional facility perform the above examination.  The RO should arrange for the Veteran's claims file to be reviewed by that physician.  After his or her review, the examiner should opine as to the above questions.  The rationale for any opinion expressed should be provided in a legible report.  

If the Veteran remains incarcerated and a physician at the correctional facility is unwilling or unable to perform the above examination, the RO should arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner.  After his or her review, the examiner should opine as to the above questions.  The rationale for any opinion expressed should be provided in a legible report.  

4.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




